DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated January 28, 2022 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated November 3, 2021.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al., US 2008/0318671 A1 (hereinafter Rowe) in view of Sharp, US 2016/0012465 A1 (hereinafter Sharp).

Regarding Claim 1 (Currently Amended):  Rowe discloses a system comprising:
a processor (Rowe, the steps of method 600 may be performed, at least in part, by a logic system of a kiosk or the like; the logic system may include one or more processors [0104]); and
a memory device that stores a plurality of instructions that, when executed by the processor (Rowe, the steps of method 600 may be performed, at least in part, by a logic system of a kiosk or the like; the logic system may include … programmable logic devices [0104]) responsive to an occurrence of a ticket voucher redemption event (Rowe, when a player attempts to redeem a cash-out ticket for cash at cashout kiosk 1144 [0169]), cause the processor to:
a ticket voucher issued by a ticket voucher system associated with a gaming establishment (Rowe, a cashless instrument issued by a wager gaming machine [0013]),

communicate data to the ticket voucher system that results in the ticket voucher system designating the ticket voucher as redeemed and not thereafter redeemable (Rowe, a server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed [0071]).
Rowe fails to explicitly disclose 
identify a user associated with a ticket voucher, 
determine, based on the first amount of funds associated with the ticket voucher, a second amount of funds, and
issue a check to the identified user for the second amount of funds.
Sharp teaches 
identify a user associated with a ticket voucher (Sharp, the method may comprise the step of the recipient redeeming the lottery ticket [82] [0232]; according to some embodiments, the operator of the reader may utilize the user data [8] to request identification from a first user [91]; for example, to see or otherwise determine if it matches the user data [8] [0233]),
determine, based on the first amount of funds associated with the ticket voucher, a second amount of funds (Sharp,  the system software may debit the user's system account balance, and make a direct deposit payment (e.g., via a system financial institution server 122 or third party financial institution software), to the respective participating entity 65 (e.g., into a financial institution account of the respective participating entity 65); in some embodiments, a direct deposit payment amount may be an amount which is an equivalent amount or slightly less 
issue a check to the identified user for the second amount of funds (Sharp, some embodiments may provide means for a user of the system to convert their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to another form of funds or credits such as currency (physical or digital/virtual), gift certificates or gift certificate credit, coupons or coupon credit, gift cards or gift card credit, tickets or ticket credit, passes or pass credit, stocks/funds or credit for purchasing stocks/funds, vouchers or voucher credit, prepaid minutes or credit for purchasing prepaid minutes, credit card credits, a check to the user or a credit to be applied to a check for the user in the future, etc. [0048]; according to some embodiments, the printing means [104] may be configured to print and deliver to the customer [91], an article selected from one or more of the group consisting of: a ticket [75], a pass [67], a coupon [16], a redemption code, a gift card [15], a voucher, a lottery ticket [82], a pawn or loan ticket, a receipt [20], a greeting card [161], a credit card [12], a debit card [13], a pre-paid minutes card [76], a card [19] comprising system-based credit [17], a check [14], and postage [25] [0183]).
Rowe discloses a kiosk that can read a cashless instrument, determine one or more corresponding items of merchandise for which the cashless instrument may be redeemed and provide the corresponding item(s) of merchandise (Rowe [Abstract]).  The cashless instrument may be, for example, an ordinary "cash out" ticket, a ticket formed according to the invention, a player loyalty instrument, etc. (Rowe [Abstract]).  
Sharp teaches a system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits (Sharp [Abstract]).  Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments (Sharp [Abstract]).  


Regarding Claim 2 (Original):  Sharp further teaches wherein the second amount of funds comprises the first amount of funds less any check processing fees (Sharp, a fee may be charged or deducted from the funds to be transferred [0651]).

Regarding Claim 3 (Original):  Sharp further teaches wherein a first amount of check processing fees are associated with a first identified user associated with the ticket voucher and a second, different amount of check processing fees are associated with a second, different user associated with the ticket voucher (Sharp,  in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 at a small penalty or fee; in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 without a penalty or fee [1013]).

Regarding Claim 6 (Original):  Sharp further teaches wherein the issued check comprises an electronic check (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], 

Regarding Claim 7 (Original):  Sharp further teaches wherein the ticket voucher comprises a virtual ticket voucher (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], an electronic receipt [20] indicating a credit to the user's [91] or to another user's [92] debit account [13], an electronic receipt [20] indicating the user's [91] system account credit [17] balance, an electronic receipt [20] indicating a credit to the another individual's [92] system account [17] balance, an electronic receipt [20], system-based credit [17], and postage [25] credit [0184]).

Regarding Claim 8 (Original):  Rowe discloses a system comprising:
a processor (Rowe, the steps of method 600 may be performed, at least in part, by a logic system of a kiosk or the like; the logic system may include one or more processors [0104]); and

responsive to an authorization, from a gaming establishment fund management server, of an amount of funds to withdraw from a gaming establishment account associated with an identified user (Rowe, when a player attempts to redeem a cash-out ticket for cash at cashout kiosk 1144, cash out kiosk 1144 reads validation data from the cashout ticket and transmits the validation data to CVT 1152 for validation [0169]) 
communicate, to the gaming establishment fund management server, data associated with a reduction of a balance of the gaming establishment account associated with the identified user (Rowe, a server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed [0071]).
Rowe fails to explicitly disclose 
issue a check to the identified user for the authorized amount of funds.
Sharp teaches 
issue a check to the identified user for the authorized amount of funds (Sharp, some embodiments may provide means for a user of the system to convert their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to another form of funds or credits such as currency (physical or digital/virtual), gift certificates or gift certificate credit, coupons or coupon credit, gift cards or gift card credit, tickets or ticket credit, passes or pass credit, stocks/funds or credit for purchasing stocks/funds, vouchers or voucher credit, prepaid minutes or credit for purchasing prepaid minutes, credit card credits, a check to the user or a credit to be applied to a check for the user in the future, etc. [0048]; according to some embodiments, the printing means [104] may be configured to print and deliver to the customer [91], an article selected from one or more of the group consisting of: a 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the kiosk that can redeem a cashless instrument as disclosed by Rowe with the system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits as taught by Sharp in order to give users more flexibility in using their money.

Regarding Claim 9 (Currently Amended):  Sharp further teaches wherein the authorized amount of funds comprises a requested amount of funds to be withdrawn from the gaming establishment account associated with the identified user less any check processing fees (Sharp, a fee may be charged or deducted from the funds to be transferred [0651]).

Regarding Claim 10 (Currently Amended):  Sharp further teaches wherein a first amount of check processing fees are associated with a first gaming establishment account associated with a first identified user and a second, different amount of check processing fees are associated with a second, different gaming establishment account associated with a second, different identified user (Sharp,  in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 at a small penalty or fee; in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 without a penalty or fee [1013]).

Regarding Claim 13 (Original):  Sharp further teaches wherein the issued check comprises an electronic check (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash 

Regarding Claim 14 (Currently Amended):  Rowe discloses a method of operating a system, the method comprising:
responsive to an occurrence of a ticket voucher redemption event (Rowe, when a player attempts to redeem a cash-out ticket for cash at cashout kiosk 1144 [0169]):
a ticket voucher issued by a ticket voucher system associated with a gaming establishment (Rowe, a cashless instrument issued by a wager gaming machine [0013]),
communicating data to the ticket voucher system that results in the ticket voucher system designating the ticket voucher as redeemed and not thereafter redeemable (Rowe, a server (or the like) will preferably update a cashless instrument database to indicate that the ticket has been redeemed [0071]).
Rowe fails to explicitly disclose 
identifying, by a processor, a user associated with a ticket voucher 

determining, by the processor and based on the first amount of funds associated with the ticket voucher, a second amount of funds, 
issuing a check to the identified user for the second amount of funds.
Sharp teaches
identifying, by a processor, a user associated with a ticket voucher (Sharp, the method may comprise the step of the recipient redeeming the lottery ticket [82] [0232]; according to some embodiments, the operator of the reader may utilize the user data [8] to request identification from a first user [91]; for example, to see or otherwise determine if it matches the user data [8] [0233])
determining, by the processor and based on data received from the ticket voucher system, a first amount of funds associated with the ticket voucher (Sharp, the system, upon receipt of the electronic communication, may access a system-integrated database 128, for example, to obtain profile 130 information affiliated with the user performing the transaction, for example, to verify the user's account information, determine an account status, and/or determine a current account balance of the user (e.g., system account balance comprising system credit); according to some embodiments, system credit applied to a participating entity's system account balance by system software 147, and/or system credit contained within a participating entity's system account balance (e.g., on a system database 129, within in the participating entity's profile 130) may be converted to a different payment data 10 type of funds or credits using system components [0733]),
determining, by the processor and based on the first amount of funds associated with the ticket voucher, a second amount of funds (Sharp,  the system software may debit the user's system account balance, and make a direct deposit payment (e.g., via a system financial institution server 122 or third party financial institution software), to the respective participating 
issuing a check to the identified user for the second amount of funds (Sharp, some embodiments may provide means for a user of the system to convert their own points, such as rewards points, frequent diner points, club points, membership points, loyalty points etc. earned, to another form of funds or credits such as currency (physical or digital/virtual), gift certificates or gift certificate credit, coupons or coupon credit, gift cards or gift card credit, tickets or ticket credit, passes or pass credit, stocks/funds or credit for purchasing stocks/funds, vouchers or voucher credit, prepaid minutes or credit for purchasing prepaid minutes, credit card credits, a check to the user or a credit to be applied to a check for the user in the future, etc. [0048]; according to some embodiments, the printing means [104] may be configured to print and deliver to the customer [91], an article selected from one or more of the group consisting of: a ticket [75], a pass [67], a coupon [16], a redemption code, a gift card [15], a voucher, a lottery ticket [82], a pawn or loan ticket, a receipt [20], a greeting card [161], a credit card [12], a debit card [13], a pre-paid minutes card [76], a card [19] comprising system-based credit [17], a check [14], and postage [25] [0183]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the kiosk that can redeem a cashless instrument as disclosed by Rowe with the system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits as taught by Sharp in order to give users more flexibility in using their money.

Claim 15 (Original):  Sharp further teaches wherein the second amount of funds comprises the first amount of funds less any check processing fees (Sharp, a fee may be charged or deducted from the funds to be transferred [0651]).

Regarding Claim 16 (Original):  Sharp further teaches wherein a first amount of check processing fees are associated with a first identified user associated with the ticket voucher and a second, different amount of check processing fees are associated with a second, different user associated with the ticket voucher (Sharp, in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 at a small penalty or fee; in some embodiments, a user 91 may re-gift a redemption code to another user(s) 92 without a penalty or fee [1013]).

Regarding Claim 19 (Original):  Sharp further teaches wherein the issued check comprises an electronic check (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], an electronic receipt [20] indicating a credit to the user's [91] or to another user's [92] debit account [13], an electronic receipt [20] indicating the user's [91] system account credit [17] balance, an electronic receipt [20] indicating a credit to the another individual's [92] system account [17] balance, an electronic receipt [20], system-based credit [17], and postage [25] credit [0184]).

Regarding Claim 20 (Original):  Sharp further teaches wherein the ticket voucher comprises a virtual ticket voucher (Sharp, according to some embodiments, the at least one redemption option may be selected from one or more of the group consisting of: electronic cash or currency [11], an electronic ticket [75], an electronic pass [67], an electronic coupon [16], an electronic redemption code, an electronic gift card [15], an electronic voucher, an electronic lottery ticket [82], an electronic pawn ticket, an electronic loan ticket, an electronic receipt indicating a purchased stock or tradable fund [81], an electronic credit card [12], electronic pre-paid minutes [76], an electronic check [14], user loyalty points [78], miles points, frequent diner points, cryptographic currency [18], cryptographic digital wallet information, an electronic receipt [20] indicating a credit to the user's [91] or to another individuals [92] credit card account [12], an electronic receipt [20] indicating a credit to the user's [91] or to another user's [92] debit account [13], an electronic receipt [20] indicating the user's [91] system account credit [17] balance, an electronic receipt [20] indicating a credit to the another individual's [92] system account [17] balance, an electronic receipt [20], system-based credit [17], and postage [25] credit [0184]).

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe, in view of Sharp, and further in view of Understein, US 2014/0365369 A1 (hereinafter Understein).

Regarding Claim 4 (Original):  Rowe, as modified, discloses the invention as recited above.  Rowe, as modified, fails to explicitly disclose wherein when executed by the processor, the instructions cause the processor to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met.

Rowe discloses a kiosk that can read a cashless instrument, determine one or more corresponding items of merchandise for which the cashless instrument may be redeemed and provide the corresponding item(s) of merchandise (Rowe [Abstract]).  The cashless instrument may be, for example, an ordinary "cash out" ticket, a ticket formed according to the invention, a player loyalty instrument, etc. (Rowe [Abstract]).  
In related art, Understein teaches wherein a payment account is administered with access restrictions using a payment system (Understein [Abstract]).  Once the payment account is established, a consumer can request a payment of funds from the payment account to enter into a transaction (Understein [Abstract]).  The transaction is identified, and account restrictions based on characteristics of the transaction are accessed (Understein [Abstract]).  Payment is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of redeeming cashless instruments as disclosed by Row with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Regarding Claim 5 (Original):  Understein further teaches wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).

Claim 11 (Currently Amended):  Rowe, as modified, discloses the invention as recited above.  Rowe, as modified, fails to explicitly disclose wherein when executed by the processor, the instructions cause the processor to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met.
Understein teaches wherein when executed by the processor, the instructions cause the processor to issue the check to the identified user responsive to a determination that a check issuance limitation has not been met (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).
As recited above with respect to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of redeeming cashless instruments as disclosed by Row with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Claim 12 (Currently Amended):  Understein further teaches wherein a first gaming establishment account associated with a first identified user is associated with a first check issuance limitation and a second, different gaming establishment account associated with a second, different identified user is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit limits have been set for the individual, where other financial institutions or credit cards can consult or "ping" the account restricted provisions before issuing funding or credit; the account administrator can provide a central location where an individual can self-impose spending limits or spending limits for certain types of transactions (e.g., gaming, adult digital media, etc.), and any credit card, or financial institution or funding source would be required to electronically check the account administrator and/or its database before issuing funding or credit [0006]).

Regarding Claim 17 (Original):  Rowe, as modified, discloses the invention as recited above.  Rowe, as modified, fails to explicitly disclose issuing the check to the identified user responsive to a determination that a check issuance limitation has not been met.
Understein teaches issuing the check to the identified user responsive to a determination that a check issuance limitation has not been met (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit 
As recited above with respect to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of redeeming cashless instruments as disclosed by Row with the inclusion of restrictions using a payment system as taught by Understein in order to comply with government restrictions or self-imposed spending restrictions.

Regarding Claim 18 (Original):  Understein further teaches wherein a first identified user associated with the ticket voucher is associated with a first check issuance limitation and a second user associated with the ticket voucher is associated with a second, different check issuance limitation (Understein, a funded account could be fully used for most services, but also may include limitations with regard to gaming, adult digital media, self-imposed spending limits, etc.; an individual can set self-imposed funding or credit limits (through the account provider or other credit facilities, like financial institutions and credit cards) where an individual or family can set global spending limits (daily, monthly, annual, or lifetime), and the account administrator would check those restrictions before releasing funds (if the funding is provided by the account administrator), or the system could advise (via a legal notice or the like) that funding for credit 

Response to Arguments
Regarding the rejections under 35 USC 101, the examiner is persuaded by applicant’s arguments.  The rejections under 35 USC 101 are withdrawn.
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WERNER G GARNER/            Primary Examiner, Art Unit 3715